United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.T., Appellant
and
DEPARTMENT OF THE ARMY, PINE BLUFF
ARSENAL, Pine Bluff, AR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-55
Issued: July 7, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 3, 2009 appellant, filed a timely appeal of an April 10, 2009 Office of
Workers’ Compensation Programs’ merit decision. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction to consider the merits of the claim.
ISSUE
The issue is whether appellant has more than 10 percent impairment of his right ankle for
which he has received a schedule award.
FACTUAL HISTORY
On July 17, 2002 appellant, then a 54-year-old sheet metal mechanic leader, slipped and
fell from a step fracturing his right ankle. The Office accepted a right ankle fracture on
July 19, 2002. On July 16, 2002 Dr. William F. Hedley, Jr., a Board-certified orthopedic
surgeon, performed an open reduction and internal fixation of the right ankle pilon fracture. The
Office also accepted a lumbar strain on March 5, 2003. On March 7, 2003 it granted appellant a
schedule award for 14 percent impairment of his right lower extremity.

Dr. Jason Stewart, a Board-certified orthopedic surgeon, performed a right ankle
traumatic arthropathy in March 25, 2004.1 The Office accepted the additional conditions of right
unspecified enthesopathy and right articular cartilage disorder of the ankle and foot.
On June 27, 2006 Dr. Stewart performed right ankle arthropathy with hardware removal,
arthrodesis and implantation of internal growth stimulator. In a report dated November 29, 2006,
he found that appellant had reached maximum medical improvement and awarded 4 percent
impairment of the whole person, 10 percent impairment of the lower extremity and 14 percent
impairment of the right foot based on the fourth edition of the American Medical Association,
Guides to the Evaluation of Permanent Impairment2 (A.M.A., Guides). Dr. Stewart noted that
appellant experienced occasional mild foot pain. Appellant requested an additional schedule
award on December 4, 2006.
By decision dated February 5, 2007, the Office found that appellant’s wages as a lightduty position of modified sheet metal mechanic fairly and reasonably represented his wageearning capacity and that he had no loss of wages.
The Office referred Dr. Stewart’s impairment evaluation to the district medical adviser on
July 24, 2007. In a note dated August 14, 2007, Dr. H. Mobley, a Board-certified orthopedic
surgeon, found that Dr. Stewart’s report lacked sufficient descriptive details and the rating was
based on the fourth edition rather than the fifth edition of the A.M.A., Guides. He requested that
the Office refer appellant for a second opinion evaluation to properly determine the extent of his
permanent impairment for schedule award purposes.
On December 29, 2008 the Office referred appellant to Dr. Patricia A. Knott, a Boardcertified orthopedic surgeon. In a February 10, 2009 report, Dr. Knott found that appellant
reported ankle discomfort in the morning which became unbearable by the end of the day. She
found swelling in the ankle on physical examination, two centimeters of calf atrophy, normal
motor strength, but no ankle movement in the lower extremity on examination. Dr. Knott also
reported decreased sensation to the right foot and lateral aspect of appellant’s right leg. She
stated that appellant’s ankle was fused in a neutral position. Dr. Knott concluded that appellant
had 10 percent impairment due to ankle ankylosis3 and 8 percent impairment due to atrophy,4 for
a combined rating of 17 percent impairment of the right lower extremity.
The district medical adviser reviewed Dr. Knott’s report on March 26, 2009 and noted
impairment for that atrophy and range of motion or ankylosis could not be combined under the
cross-usage chart in the A.M.A., Guides.5 He concluded that appellant was entitled to the greater
1

The surgical report indicates that appellant’s left ankle was involved, but the majority of the reports from
Dr. Stewart, indicating that this surgery was to the right ankle.
2

A.M.A., Guides, 4th ed. (1993).

3

Id. at 541.

4

Id. at 530, Table 17-6.

5

Id. at 526, Table 17-2.

2

of the two impairments, 10 percent for ankylosis. The district medical adviser noted that
appellant had previously received a schedule award for 14 percent impairment of the right lower
extremity and was therefore not entitled to an additional award.
By decision dated April 10, 2009, the Office denied appellant’s request for an additional
schedule award finding that he had no more than 14 percent impairment to his right lower
extremity.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act6 and its
implementing regulations7 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.8 In
evaluating lower extremity impairments, Chapter 17 of the A.M.A., Guides notes that alternative
methods exist by which impairment may be assessed: anatomic, functional or diagnosis-based
estimates.9 The evaluator is directed to the cross-usage chart at Table 17-2 on page 526 to
determine when the methods for evaluating impairment may be combined. The Office’s
procedure manual also provides, “Before finalizing any physical impairment calculation that
requires the combination of evaluation factors, the [Office medical adviser] should verify the
appropriateness of the combination in Table 17-2.”10
In determining which evaluation method to follow, the A.M.A., Guides provide the
following instruction:
“The evaluator’s first step is to establish the diagnosis(es) and whether or not the
individual has reached MMI [maximum medical improvement]. The next step is
to identify each part of the lower extremity that might possibly warrant an
impairment rating (pelvis, hip, thigh, etc., down to the toes). Figure 17-10 lists
potential methods for each lower extremity part. The evaluator determines
whether ROM [range of motion] impairment or other regional impairments are
present for each relevant part and records the impairment values in the appropriate

6

5 U.S.C. § 8107.

7

20 C.F.R. § 10.404.

8

Effective February 1, 2001, schedule awards are determined in accordance with the fifth edition of the A.M.A.,
Guides. Rose V. Ford, 55 ECAB 449 (2004).
9

A.M.A., Guides 525.

10

Federal Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

3

locations on the worksheet. The selection of the most specific method(s) and the
appropriate combination are later considerations.
“After all potentially impairment conditions have been identified and the correct
ratings recorded, the evaluator should select the clinically most appropriate (i.e.,
most specific) method(s) and record the estimated impairment for each. The
cross-usage chart (Table 17-2) indicates which methods and resulting
impairment ratings may be combined. It is the responsibility of the evaluating
physician to explain why a particular method(s) to assign the impairment rating
was chosen. When uncertain about which method to choose, the evaluator should
calculate the impairment using different alternatives and choose the method or
combination of methods that gives the most clinically accurate impairment
rating.”11 (Emphasis in the original.)
ANALYSIS
The Office accepted that appellant sustained a right ankle fracture and resulting surgeries.
It granted appellant a schedule award for 14 percent impairment of his right lower extremity.
Appellant requested an additional schedule award on December 4, 2006 and submitted a report
from Dr. Stewart, a Board-certified orthopedic surgeon, who found that, under the fourth edition
of the A.M.A., Guides, appellant had 4 percent impairment of the whole person,12 10 percent
impairment of the right lower extremity or 14 percent impairment of the right foot.13 As noted,
appellant’s impairment rating should have been based on the fifth edition of the A.M.A., Guides.
As noted by the district medical adviser, Dr. Stewart did not provide sufficient findings from the
physical examination in support of his impairment rating. The Board has held that before the
A.M.A., Guides can be utilized, a description of a claimant’s impairment must be obtained from
the claimant’s physician. In obtaining medical evidence required for a schedule award, the
evaluation made by the attending physician must include a description of the impairment
including, where applicable, the loss in degrees of active and passive motion of the affected
member or function, the amount of any atrophy or deformity, as well as any decreases in strength
or disturbance of sensation or other pertinent descriptions of the impairment. This description
must be in sufficient detail so that the claims examiner and others reviewing the file will be able
to clearly visualize the impairment with its resulting restrictions and limitations.14 Dr. Stewart’s
impairment rating did not comport with the appropriate edition of the A.M.A., Guides or provide
sufficient detail regarding appellant’s impairments. The Board finds that the Office properly
11

A.M.A., Guides 525-26.

12

The Act and the implementing regulations do not allow for a schedule award due to impairments of the whole
person. No schedule award is payable for a member, organ or function of the body that is not specified in the Act or
the implementing regulations. Tania R. Keka, 55 ECAB 354 (2004). Therefore appellant is not entitled to schedule
award based on an impairment rating to the whole person.
13

The Board has held that where the residuals of an injury to a scheduled member of the body extend into an
adjoining area of a member also enumerated in the schedule, such as an injury of a finger into a hand, or a hand into
the arm, or of a foot into the leg, the schedule award should be made on the basis of the percentage loss of use of the
larger member. Dennis R. Stark, 57 ECAB 306 (2006).
14

J.C., 58 ECAB 258 (2007).

4

referred appellant to a second opinion physician to determine the extent of permanent
impairment.
In a February 10, 2009 report, Dr. Knott, a Board-certified orthopedic surgeon, found that
appellant experienced pain and swelling in his right ankle. His ankle was ankylosed in the
neutral position and there were two centimeters of right calf atrophy. Dr. Knott properly
determined that ankle ankylosis in the neutral position was 10 percent impairment to the lower
extremity.15 He properly found that two centimeters of calf atrophy was eight percent
impairment of the lower extremity.16 However, as noted by the Office medical adviser, these
two impairments cannot be combined.17 The A.M.A., Guides provide that ratings from muscle
atrophy cannot be combined with range of motion or ankylosis. Therefore appellant is only
entitled to the greater of the two impairments, 10 percent impairment of the right lower extremity
for ankylosis. As he had already received a schedule award for 14 percent impairment of his
right lower extremity, he has not established greater impairment to warrant an additional
schedule award.18
CONCLUSION
The Board finds that appellant has no more than 14 percent impairment of the right lower
extremity for which he received a schedule award.

15

A.M.A., Guides 541.

16

Id. at 530, Table 17-6.

17

Id. at 526, Table 17-2.

18

Rose V. Ford, 55 ECAB 449, 455 (2004).

5

ORDER
IT IS HEREBY ORDERED THAT the April 10, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 7, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

